 Case 3:21-cv-00469-DWD Document 7 Filed 05/19/21 Page 1 of 2 Page ID #51




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DESTIN JUPITER, and                      )
 DANA JUPITER,                            )
                                          )
                      Plaintiffs,         )
                                          )
 vs.                                      )          Case No. 21-cv-469-DWD
                                          )
 MEAD JOHNSON & COMPANY,                  )
 LLC,                                     )
 MEAD JOHNSON NUTRITION                   )
 COMPANY, and                             )
 ABBOTT LABORATORIES,                     )
                                          )
                      Defendants.         )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       On May 11, 2021, Defendant Abbott Laboratories removed this action from the

Circuit Court of the Third Judicial Circuit, Madison County, Illinois, alleging that this

Court has subject matter jurisdiction under the federal diversity statute, 28 U.S.C. § 1332.

Abbott, an Illinois citizen seeking to remove a case from an Illinois state court, also

alleged that jurisdiction was proper because the 28 U.S.C. § 1441(b)(2) “home state” bar

on removal did not apply because removal occurred prior to service of any defendant.

       Prior to removal, Defendant Abbott Laboratories confirmed with counsel for each

defendant that no defendant in this action had been served. After removal, however,

Abbot learned that Defendant Mead Johnson & Company, LLC, was served prior to

removal, undermining the basis for jurisdiction alleged in Abbot’s notice of removal. All

parties, including Plaintiffs, now agree that this action should be remanded to state court.
 Case 3:21-cv-00469-DWD Document 7 Filed 05/19/21 Page 2 of 2 Page ID #52




       For good cause shown, the unopposed motion for remand is GRANTED. It is

ORDERED that this action be REMANDED to the Circuit Court of the Third Judicial

Circuit, Madison County, Illinois. The Clerk of Court is DIRECTED to transmit a certified

copy of this Order to the clerk of the state court and thereafter to CLOSE this case.

       SO ORDERED.

       Dated: May 19, 2021
                                                        /s/ David W. Dugan
                                                        DAVID W. DUGAN
                                                        United States District Judge
